Citation Nr: 0837873	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), a 
personality disorder, paranoid schizoaffective disorder, 
depression, anxiety, and organic brain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1985 to 
December 1987.  The veteran also had service in the Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2006, the veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

This case was remanded by the Board in January 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran is presumed to have entered service in sound 
condition.

2.  There is clear and unmistakable evidence that the 
veteran's psychiatric disorder preexisted service and was not 
aggravated by service.

3.  The veteran did not engage in combat with the enemy 
during his period of military service.

4.  The record does not contain competent evidence linking 
the veteran's PTSD to a verified in-service stressor.






CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychiatric Disorder, to Include a 
Personality Disorder, Paranoid Schizoaffective Disorder, 
Depression, Anxiety,
and Organic Brain Syndrome

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. 
West, 13 Vet. App. 453 (2000).  

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners), Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007). Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  It is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the veteran contends that he should be service 
connected for his "mental problems."  Specifically, he 
alleges that he was involved in a covert operation with the 
U.S. Army Criminal Investigation Command (CID) that involved 
him gathering information on drug users and drug dealers who 
lived in his barracks at Fort Lewis, Washington.  After the 
men were arrested, he alleges they were released back into 
his barracks and harassed him because they knew he was the 
one who reported their activities to the CID.  The veteran 
also claims that, in October or November 1987, he worked with 
the CID at Schofield Barracks in Hawaii, where he was 
assigned to "set up a deal" with three women at a local 
club who were suspected of being involved with assaults on 
soldiers.  He testified that his drink was laced with LSD and 
that he woke up on a Hawaiian beach three days later with no 
memory of what happened.

After a thorough review of the entire record, service 
connection is not warranted for a psychiatric disorder.

Service treatment records show that the veteran was diagnosed 
as having several psychiatric disorders during his period of 
service.  The records show that he underwent service 
examination in December 1985, but there is no evidence of 
record which shows that he was provided a service examination 
prior to December 1985.  The December 1985 examination report 
did not include evidence indicating that he experienced any 
psychiatric symptomatology upon entering service.  The 
December 1985 report also shows that the veteran's 
psychiatric evaluation was within normal limits.  

A May 1987 service narrative summary shows that the veteran 
was admitted to Walter Reed Army Medical Center (WRAMC) in 
May 1987, which was his first admission at the facility.  He 
was taken to WRAMC after being hospitalized at Tripler Army 
Medical Center (TAMC) for two weeks for paranoid 
schizophrenia and alcohol dependence.  The summary, which was 
based in part on information reported by the veteran, shows 
that he experienced a psychotic episode while at Schofield 
Barracks after consuming drinks that were laced with LSD and 
PCP.  The veteran's chief complaint was that he was paranoid 
and had alcohol problems.  The summary states that the 
veteran's history was positive for blackouts, morning 
drinking, tolerance, and a previous hospitalization in a 
psychiatric hospital 7 to 10 years ago with a question of 
paranoid psychosis at that time.  The Board notes that there 
is currently no hospitalization record dated 7 to 10 years 
prior to the May 1987 narrative summary report associated 
with the claims folder.  

The narrative summary report states that the veteran was 
detoxified during his hospitalization at TAMC and that he was 
extremely psychotic with belligerence, anger, threats, and 
paranoid and persecutory delusions.  The veteran related a 
history of drug abuse as a teenager.

The Medical Evaluation Board Proceedings, dated in August 
1987, show that the veteran was diagnosed as having alcohol 
dependence, the approximate date of origin not given; mixed 
organic brain syndrome, existing prior to service (EPTS); and 
mixed personality disorder, EPTS.  The August 1987 service 
examination report shows that the veteran's psychiatric 
evaluation was abnormal and that he was diagnosed as having 
mixed organic brain syndrome.  

The post-service medical evidence reveals that the veteran is 
diagnosed as having several psychiatric disorders, to include 
major depression, anxiety, schizoaffective disorder, a 
paranoid personality disorder, paranoid delusions, and PTSD.  
The record shows that he was hospitalized for various 
psychiatric disorders on several occasions following his 
separation from service.  (See VA hospitalization reports, 
dated in January 1989, March 1998, July 1991, November 2000, 
and March 2002).  

A September 2001 letter from M. J. Wasson, M.D., a private 
physician, indicated that the veteran suffered from PTSD and 
depression stemming from events he experienced while "on 
maneuvers" in the Armed Forces.  

In addition, August 2002 medical correspondence from R. Cox, 
III, M.D., the veteran's private psychiatrist, indicated that 
he was diagnosed as having major depression with psychotic 
features, as well as generalized anxiety disorder.  Dr. Cox 
stated that information received from the veteran indicated 
that his problems initially began during his period of 
service and have continued to this day despite his efforts to 
receive treatment through both military and civilian 
hospitals, as well as doctors.  

Similarly, a January 2005 VA psychiatric treatment note 
indicated that the veteran suffered a significant emotional 
breakdown while on active duty which required extended 
hospitalization.  The VA psychiatrist opined that the 
condition which led to the hospitalization was as likely as 
not due to the events, as reported, during active duty.  

Pursuant to the Board's January 2007 remand instructions, the 
veteran was afforded a VA mental disorders examination in 
March 2008.  After interviewing the veteran and reviewing his 
entire claims file, the examiner diagnosed him with 
schizoaffective disorder, depressive type, and commented that 
his behavior is significantly influenced by delusions and 
paranoid thinking.  The examiner also acknowledged the 
numerous psychiatric diagnoses over the years, but concluded 
that the basic symptoms have been present since first noted 
in the 1970s, including paranoia, delusions, hallucinations, 
and depression.  Significantly, the examiner noted the 
psychiatric care records referenced within but not associated 
with the claims folder, and opined that the veteran's first 
treatment at the age of 20 would be consistent with the 
typical age for the onset of schizophrenia.  He further 
opined that it was more likely than not that a normal 
progression of the mental disorder occurred regardless of 
military service and that the condition was not exacerbated 
by military service.   

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  The Board finds that the March 2008 VA 
medical examination has the greatest probative value in this 
case.  The March 2008 VA examination report included a 
complete, detailed review of the claims folder and a 
discussion of the relevant medical evidence, with specific 
references to the veteran's military service records and 
post-service treatment in support of the final conclusion.  
Furthermore, the March 2008 VA report provides a detailed 
explanation concerning how the other psychiatric 
symptomatology identified in previous diagnoses were most 
likely attributable to his schizoaffective disorder, which 
was determined to have preexisted service.  

This conclusion is supported by the August 1987 Medical 
Evaluation Board Proceedings report which diagnosed the 
veteran with mixed organic brain syndrome manifested by 
extreme paranoid delusions which had its onset prior to 
service.  The August 1987 report indicated that the veteran 
reported a history of having an "Indian mescalito" in his 
head since age 13 with whom he talked and who served as his 
"spiritual guide."  The veteran also reported a history of 
drug abuse as an adolescent, including use of PCP, LSD, 
mescaline, cocaine, and THC.  In October 1987, the Physical 
Evaluation Board concluded that there was sufficient evidence 
to substantiate an EPTS condition that was not aggravated by 
service, but rather was the result of natural progression.

On the other hand, the September 2001 letter from Dr. Wasson, 
the January 2005 VA psychiatric treatment note, and the 
August 2002 letter from Dr. Cox were based largely on the 
veteran's reported, unsubstantiated history of events during 
active duty.  A medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

The Board acknowledges that the veteran's entrance 
examination report is unavailable and that his earliest 
available in-service examination report does not note any 
psychiatric abnormalities.  However, the Board finds the 
veteran's reported pre-service psychiatric symptomatology, as 
noted in the August 1987 Medical Evaluation Board Proceedings 
report, to be credible.  The Board finds that the veteran's 
statements made during the course of evaluation at the August 
1987 Medical Evaluation Board Proceedings to be more credible 
than other, later-dated statements in which he suggests an 
in-service onset of his psychiatric condition.  Furthermore, 
this reported pre-service psychiatric symptomatology is 
consistent with symptomatology noted in service and following 
service.  The March 2008 VA examiner concluded that the 
veteran's basic symptomatology has been present since first 
noted in the 1970s (including paranoia, delusions, 
hallucinations, and depression), and diagnosed him with 
schizoaffective disorder.  

Moreover, given the March 2008 VA examiner's conclusion that 
onset at age 20 is consistent with the typical age for the 
onset of schizophrenia and that it was more likely than not 
that a normal progression of the mental disorder occurred 
regardless of military service, the Board finds that the 
presumption of soundness has been rebutted with respect to 
the veteran's psychological disorder.  This determination is 
based upon the competent medical opinion of the March 2008 VA 
examiner, which was based on the record as a whole, rather 
than the upon the lay statements provided by the veteran 
concerning pre-service psychological treatment.  The Board 
construes the March 2008 examiner's medical opinion as clear 
and unmistakable evidence that the veteran's psychiatric 
disorder preexisted service and was not aggravated by 
service.

The Board has considered the veteran's written statements and 
testimony asserting a relationship between the claim on 
appeal and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board finds that the veteran's psychiatric 
disorder, other than PTSD, existed prior to service and was 
not aggravated by service.  Consequently, the claim of 
service connection for a psychiatric disorder other than PTSD 
must be denied.


Service Connection for PTSD

Although the veteran's most recent VA mental disorders 
examination did not diagnose PTSD and suggested that any 
PTSD-like symptoms observed in the past were attributable to 
his current schizoaffective disorder, the veteran's claims 
file does contain earlier PTSD diagnoses.  Specifically, a 
September 2001 letter from Dr. M. J. Wasson indicated that 
the veteran suffered from PTSD.  As such, the Board will 
address the specific criteria for service connection for 
PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

As discussed above, service personnel records show that the 
veteran served from October 1985 to December 1987.  During 
this time, he was an infantryman stationed at Fort Lewis, 
Washington, and later at Schofield Barracks in Hawaii.  The 
veteran does not allege and the record does not reflect that 
he ever engaged in combat.

The veteran claims to have PTSD as a result of service.  He 
has alleged two stressors: (1) being subject to harassment by 
fellow servicemen due to his alleged involvement in a covert 
operation by the CID that involved him gathering information 
on drug users and drug dealers who lived in his barracks at 
Fort Lewis, Washington; and (2) having his drink laced with 
LSD by women at a local club who he was investigating for the 
CID in October or November 1987 while stationed at Schofield 
Barracks in Hawaii.

Although the veteran has a diagnosis of PTSD, none of his 
claimed service stressors have been verified.  The RO has 
informed the veteran that they could not assist him in 
verifying his claimed stressors unless he provided specific 
information, to include the location, dates, and persons 
involved in the event.  To date, the veteran has not provided 
the requisite details.    

Pursuant to the Board's January 2007 remand instructions, the 
RO contacted the U.S. Army & Joint Services Records Research 
Center (JSRRC) in September 2007 and attempted to verify the 
two in-service stressors claimed by the veteran.  However, 
JSRRC responded in October 2007 and indicated that the 
information provided by the veteran was not specific enough 
to conduct detailed research. 

A service verified stressor is needed in the instant case, as 
the evidence does not show that the veteran was engaged in 
combat.  None of his duty assignments and military 
occupational specialties indicates that the veteran engaged 
in combat.  Additionally, his service medical records are 
negative for any indications of the veteran engaging in 
combat.  

Since the evidence does not show that the veteran engaged in 
combat or that he has a verified service stressor related to 
the diagnosed PTSD, the claim of service connection for PTSD 
must fail.

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted additional 
medical records and several written statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
March 2004.  Next, a specific VA medical opinion pertinent to 
the issue on appeal was obtained in March 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 








	(CONTINUED ON NEXT PAGE)


1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, a personality disorder, paranoid schizoaffective 
disorder, depression, anxiety, and organic brain syndrome, is 
denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


